The offense is selling securities without having registered as required by law; the punishment, confinement in the penitentiary for two years.
The recognizance for the appeal is fatally defective in that it is not shown that appellant has been convicted of a felony. Moore v. State, 51 S.W.2d 583. Appellant being enlarged under a fatally defective recognizance, this Court is without jurisdiction. Read v. State, 4 S.W.2d 547.
Appellant is granted fifteen days from this date in which to perfect the appeal.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                         ON THE MERITS.